Order entered January 30, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01000-CV

                             RUSSELL D. ABEREGG, Appellant

                                                V.

                                MONICA CESCHAN, Appellee

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-12-00023

                                           ORDER
       Before the Court is appellant’s January 29, 2014 motion to reset submission of his appeal

to a date after February 15, 2014 because he is constructing an amended brief. This case has

already been submitted without oral argument on January 28, 2014. We therefore DENY

appellant’s request to extend the time for submission.

       We also DENY appellant’s motion to the extent that he requests an extension of time to

file an amended brief. Appellant filed his original brief on May 20, 2013. On May 23, 2014, we

sent appellant a defective brief notice and instructed him to file an amended brief correcting the

deficiencies within ten days. Appellant did not file an amended brief as instructed or seek an

extension of time to file an amended brief. Rather, he filed a motion for remand for a hearing.

We denied his motion for remand by order dated July 2, 2013 and informed appellant that the
appeal would be submitted on the brief he initially filed. On August 1, 2013, appellant sought

clarification of the July 2, 2013 order and a thirty-day extension of time to file a brief. We

denied appellant’s request for an extension of time to file a brief by order dated August 14, 2013.

        In his motion, appellant also presented additional points labeled (a) through (g) as an

“amendment” to his brief. We will consider these points to the extent they concern arguments

already raised in appellant’s initial brief.



                                                     /s/     ADA BROWN
                                                             JUSTICE